Case 17-40573-elm13 Doc 85 Filed 05/28/19              Entered 05/28/19 10:27:53   Page 1 of 3



OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
Angela D. Allen, Attorney
State Bar No. 00786970
Staff Attorney for Tim Truman Chapter 13 Trustee
6851 N.E. Loop 820, Suite 300
N. Richland Hills, TX 76180
angelaa@ch13ftw.com
Phone: (817) 770-8500
Facsimile: (817) 770-8511


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

IN RE:                                             §   CASE NO. NO 17-40573-ELM
                                                   §
SUN CHA URIEGAS                                    §   CHAPTER 13
                                                   §
                   DEBTORS                         §

           TRUSTEE’S RESPONSE TO MOTION TO DISMISS CASE (Docket #81)


TO THE HONORABLE EDWARD L. MORRIS, U.S. BANKRUPTCY JUDGE:

         Now comes Tim Truman the Standing Chapter 13 Trustee and files this his “Trustee’s

Response (herein “Response”) to Debtor’s Motion to Dismiss (Docket #81)” filed May 3, 2019,

(herein “Motion”) and for same would show the Court as follows:

         1.        The Trustee ADMITS the allegations in Paragraph 1 of the Motion that Debtor

filed this Voluntary Chapter 13 on February 10, 2017.

         2.        The Trustee is UNABLE TO ADMIT OR DENY and therefore DENIES the

allegations of Paragraph 2 of the Motion that “Debtor no longer desires to continue with her

Chapter 13 Petition” since he is without sufficient knowledge and information to determine the

veracity of said allegations.

         3.        The Trustee is not required to ADMIT OR DENY the allegations of Paragraph 3

of the Motion.
Case 17-40573-elm13 Doc 85 Filed 05/28/19                   Entered 05/28/19 10:27:53   Page 2 of 3




        4.      Pursuant to Judge Lynn’s opinion in In re Polly, 392 B.R. 236 (Bankr. N.D. Tex.

2008) the Trustee would show that cause exists for the court to protect the interests of parties

pursuant to 11 U.S.C. Section 349(b)(3) by expressly providing in and conditioning the Order of

Dismissal that the following property of the estate shall NOT re-vest in the Debtors, but remain

in the estate, subject to administration by the trustee for the benefit of creditors: a post-petition

claim against the attorney of record Marilyn D. Garner regarding repayment of funds disbursed

to her for attorney fees in the amount of $8,377.16. The Trustee would show that after payment

of these fees by the Trustee to Marilyn Garner, the Trustee was informed that the funds had

actually been paid directly to Ms. Garner by the Debtor. Ms. Garner has been repaying the claim

and has in fact paid $500.00 to the Trustee. The Trustee proposes that this case remain open to

allow full repayment of the funds by Ms. Garner to the bankruptcy estate.

        WHEREFORE, PREMISES CONSIDERED, the Trustee prays that the court

expressly provide in and condition the Order of Dismissal that the herein described property

NOT re-vest in the Debtors, and that the trustee be authorized to continue administration of the

estate and for such other and further relief, whether general or special, at law or in equity, to

which Trustee may show himself to be justly entitled.

                                                  Respectfully submitted,

                                                  By: /s/ Angela D. Allen
                                                  TIM TRUMAN,
                                                  STANDING CHAPTER 13 TRUSTEE
                                                  Angela D. Allen, Staff Attorney
                                                  State Bar No. 00786970
                                                  6851 N.E. Loop 820, Suite 300
                                                  N. Richland Hills, TX 76180
                                                  (817) 770-8500




Trustee’s Response to Motion to Dismiss Case (Docket #81)                                   2
Case 17-40573-elm13 Doc 85 Filed 05/28/19                   Entered 05/28/19 10:27:53   Page 3 of 3




                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the “Trustee’s Response to Motion to Dismiss Case’” was

served on the Debtor and Debtor attorney, by first class mail and/or electronically by the Court

on Debtors’ attorney and other parties entitled to receive electronic notice on the day of filing.

                                                  /s/ Angela D. Allen
                                                  Angela D. Allen




Trustee’s Response to Motion to Dismiss Case (Docket #81)                                   3
